Me. Chief Justice Teavieso
delivered the opinion of the court.
The complaint herein, filed on November 17, 1944, alleged that the plaintiff contracted marriage with the defendant *126oil November 5, 1941; that on the following day, November 6, 1941, he separated from the defendant; and that since the latter date “he has never returned to live with her, and ever since that time there has existed, uninterruptedly, a complete separation between both spouses.” The defendant answered and denied that the separation between her and her husband had been uninterrupted and on the contrary alleged that they went on having “continuous intimate relations and maintaining the intimacies peculiar to spouses.”
' The defendant appeals from the judgment sustaining the complaint and decreeing the dissolution of the marriage. In support of her appeal she urges that the lower1 court erred in weighing the evidence.
The evidence introduced by the plaintiff, which was believed by the lower court, is sufficient to establish the essential averment of the complaint, namely, the separation of the spouses for an uninterrupted period of more than three years. The one introduced by the defendant tending to support her allegation that the separation had been interrupted, was not accorded credit by the trial judge. It was incumbent on the latter to resolve the conflict in the evidence, and he resolved it by expressly declaring in his statement of the case and opinion that from March 31, 1941, to the date of the filing of the complaint, the plaintiff and the defendant have not maintained matrimonial relations.
Since it was proved to the satisfaction of the judge that the spouses had lived separate and apart for more than three years, the court a quo was bound to decree the divorce. Subdivision 9, § 96 of the Civil Code, as amended by Act No. 62 of 1942. Pérez v. León, 52 P.R.R. 496; Nuñez v. López, 62 P.R.R. 543.
The judgment appealed from should be affirmed.